DETAILED ACTION

Applicant’s response filed on 09/22/2022 has been fully considered. Claims 1-19 are pending. Claims 1-4 and 12-15 are withdrawn. Claims 5-6 are amended. Claims 16-19 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 7-11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujihashi et al. (WO 2018/012643 A1, machine translation in English used for citation).
Regarding claim 5, Fujihashi teaches a resin composition comprising a resin component (p. 2, l. 35), wherein the resin component is a combination of a water dispersible resin and a modified thermoplastic resin (p. 5, l. 12-17), wherein the water-dispersible resin is optionally water dispersible epoxy resin (p. 3, l. 9-13; p. 16, l. 1, 7-8), wherein the water dispersible epoxy resin is dispersed in water and is used in the form of a dispersion (p. 17, l. 7-11), wherein the modified thermoplastic resin is optionally water-soluble polyamide resin (p. 56, l. 35-36) that is a copolymerized polyamide having an amino group at the terminal and having a molecular weight of 150 to 1500 (p. 57, l. 16-19), wherein the modified thermoplastic resin is optionally in a form of powder (p. 58, l. 6-8), wherein the resin composition comprises resin for 3D printer (p. 53, l. 23-24), wherein the raw material resin for the 3D printer is optionally epoxy resin (p. 53, l. 28), wherein the resins overlap the resin component (p. 53, l. 32-33), wherein among the resins, there are water-soluble ones and non-water soluble ones, and crosslinkable and non-crosslinkable ones (p. 53, l. 33-34), which means that Fujihashi’s water dispersible resin and Fujihashi’s modified thermoplastic resin would have been prepared separately from each other before being combined into Fujihashi’s resin composition. Therefore, Fujihashi’s teachings read on a three-dimensional (3D) printing kit, comprising a build material composition optionally including a polyamide powder having an amino functional group, the build material composition being devoid of an adhesive, and optionally an epoxy agent to be applied to at least a portion of the build material composition during 3D printing, the epoxy agent optionally including an epoxy and an aqueous vehicle, the epoxy having an epoxide functional group to react with the amino functional group of the polyamide powder in the at least the portion.
 Fujihashi does not teach a specific embodiment of the three-dimensional (3D) printing kit comprising a build material composition including a polyamide powder having an amino functional group, the build material composition being devoid of an adhesive. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Fujihashi’s water-soluble polyamide resin that is a copolymerized polyamide having an amino group at the terminal and having a molecular weight of 150 to 1500 and that is in a form of powder as Fujihashi’s modified thermoplastic resin, which would read on the three-dimensional (3D) printing kit comprising a build material composition including a polyamide powder having an amino functional group, the build material composition being devoid of an adhesive. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a suitable species of Fujihashi’s modified thermoplastic resin for Fujihashi’s resin composition because Fujihashi teaches that among the modified thermoplastic resin, a preferred example thereof includes water-soluble polyamide resin (p. 56, l. 35-36), that among these water-soluble polyamides, there is a copolymerized polyamide having an amino group at the terminal and having a molecular weight of 150 to 1500 (p. 57, l. 16-19), and that the modified thermoplastic resin is optionally in a form of powder (p. 58, l. 6-8).
Fujihashi does not teach a specific embodiment of the three-dimensional (3D) printing kit comprising an epoxy agent to be applied to at least a portion of the build material composition during 3D printing, the epoxy agent including an epoxy and an aqueous vehicle, the epoxy having an epoxide functional group to react with the amino functional group of the polyamide powder in the at least the portion. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Fujihashi’s water dispersible epoxy resin that is dispersed in water in the form of a dispersion as Fujihashi’s water-dispersible resin, which would read on the three-dimensional (3D) printing kit comprising an epoxy agent to be applied to at least a portion of the build material composition during 3D printing, the epoxy agent including an epoxy and an aqueous vehicle, the epoxy having an epoxide functional group to react with the amino functional group of the polyamide powder in the at least the portion as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for proving a suitable species of Fujihashi’s water-dispersible resin for Fujihashi’s resin composition because Fujihashi teaches that the water-dispersible resin is optionally water dispersible epoxy resin (p. 3, l. 9-13; p. 16, l. 1, 7-8), and that the water dispersible epoxy resin is dispersed in water and is used in the form of a dispersion (p. 17, l. 7-11).
Regarding claim 7, Fujihashi teaches that the water-dispersible resin is optionally water dispersible epoxy resin (p. 3, l. 9-13; p. 16, l. 1, 7-8), wherein the water dispersible epoxy resin is dispersed in a mixed solvent of water and a hydrophilic solvent and is used in the form of a dispersion (p. 17, l. 7-11), wherein water-insoluble substances are made water dispersible by forced emulsification with a surfactant (p. 53, l. 35-37), wherein the resin composition optionally further comprises nonionic surfactants (p. 72, l. 19-21), wherein the resin composition optionally further comprises a surfactant (p. 72, l. 31-33, 39; p. 73, l. 5-12), which optionally reads on wherein the aqueous vehicle includes a co-solvent, a surfactant, and a balance of water as claimed.
Fujihashi does not teach a specific embodiment wherein the aqueous vehicle includes a co-solvent and a balance of water. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Fujihashi’s water dispersible epoxy resin that is dispersed in a mixed solvent of water and a hydrophilic solvent in the form of a dispersion as Fujihashi’s water-dispersible resin, which would read on wherein the aqueous vehicle includes a co-solvent and a balance of water as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for proving a suitable species of Fujihashi’s water-dispersible resin for Fujihashi’s resin composition because Fujihashi teaches that the water-dispersible resin is optionally water dispersible epoxy resin (p. 3, l. 9-13; p. 16, l. 1, 7-8), and that the water dispersible epoxy resin is dispersed in a mixed solvent of water and a hydrophilic solvent and is used in the form of a dispersion (p. 17, l. 7-11).
Fujihashi does not teach a specific embodiment wherein the aqueous vehicle includes a surfactant. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Fujihashi’s surfactant to modify Fujihashi’s resin composition, which would read on wherein the aqueous vehicle includes a surfactant as claimed. One of ordinary skill in the art would have been motivated to do so because Fujihashi teaches that the surfactant is beneficial for making a water-soluble substance dispersible by forced emulsification with the surfactant (p. 53, l. 35-37), that the resin composition comprise the resin component (p. 2, l. 35), that the resin component is a combination of the water dispersible resin and the modified thermoplastic resin (p. 5, l. 12-17), that the surfactant is beneficial for being a defoaming agent (p. 72, l. 19-21), and that the surfactant is beneficial for wettability, permeability, and leveling property (p. 73, l. 5-8).
Regarding claim 8, Fujihashi teaches that the water-dispersible resin is optionally water dispersible epoxy resin (p. 3, l. 9-13; p. 16, l. 1, 7-8), wherein the water dispersible epoxy resin is dispersed in water, is used in the form of a dispersion (p. 17, l. 7-11), and is glycerin polyglycidyl ether, diglycerin polyglycidyl ether, or sorbitol polyglycidyl ether (p. 16, l. 21).
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Fujihashi’s water dispersible epoxy resin that is dispersed in water in the form of a dispersion and that is glycerin polyglycidyl ether, diglycerin polyglycidyl ether, or sorbitol polyglycidyl ether as Fujihashi’s water-dispersible resin. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for proving a suitable species of Fujihashi’s water-dispersible resin for Fujihashi’s resin composition because Fujihashi teaches that the water-dispersible resin is optionally water dispersible epoxy resin (p. 3, l. 9-13; p. 16, l. 1, 7-8), that the water dispersible epoxy resin is dispersed in water, is used in the form of a dispersion (p. 17, l. 7-11), and is glycerin polyglycidyl ether, diglycerin polyglycidyl ether, or sorbitol polyglycidyl ether (p. 16, l. 21).
The Office recognizes that all of the claimed physical properties are not positively taught by Fujihashi, namely wherein the epoxy agent has a viscosity at 25°C ranging from about 5 mPa·s to about 90 mPa·s. However, Fujihashi renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy agent as recited in claim 5. Furthermore, the instant application recites that in another example, the epoxy is selected from glycerol polyglycidyl ether, diglycerol polyglycidyl ether, sorbitol polyglycidyl ether [0054], that in some examples of the 3D printing kit or composition and/or of the multi- fluid kit, the epoxy agent has a viscosity at 25°C ranging from about 5 mPa·s to about 90 mPa·s [0073], that it is to be understood that the aqueous vehicle components may be selected to achieve a viscosity of the epoxy agent within the disclosed range [0073], and that the desired viscosity may also depend upon the jetting technology that is to be used [0073]. Therefore, the claimed physical properties would naturally arise from the epoxy agent that is rendered obvious by Fujihashi. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 9, Fujihashi teaches that the water-dispersible resin is optionally water dispersible epoxy resin (p. 3, l. 9-13; p. 16, l. 1, 7-8), wherein the water dispersible epoxy resin is dispersed in water and is used in the form of a dispersion (p. 17, l. 7-11), wherein the content of the water dispersible epoxy resin in the dispersion is 0.1 to 50% by weight or 1.0 to 30% by weight (p. 17, l. 11-12), which reads on wherein the epoxy is present in the epoxy agent in amount ranging from 0.1 wt% to 50 wt%, based on a total weight of the epoxy agent.
Fujihashi does not teach with sufficient specificity wherein the epoxy is present in the epoxy agent in amount ranging from about 5 wt% to about 50 wt%, based on a total weight of the epoxy agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Fujihashi’s water dispersible epoxy resin that is dispersed in water in the form of a dispersion as Fujihashi’s water-dispersible resin, and to optimize the content of Fujihashi’s water dispersible epoxy resin in Fujihashi’s dispersion to be from about 5 wt% to 50% by weight, which would read on wherein the epoxy is present in the epoxy agent in amount ranging from about 5 wt% to 50 wt%, based on a total weight of the epoxy agent as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for proving a suitable species of Fujihashi’s water-dispersible resin for Fujihashi’s resin composition because Fujihashi teaches that the water-dispersible resin is optionally water dispersible epoxy resin (p. 3, l. 9-13; p. 16, l. 1, 7-8), that the water dispersible epoxy resin is dispersed in water and is used in the form of a dispersion (p. 17, l. 7-11), and that the content of the water dispersible epoxy resin in the dispersion is 0.1 to 50% by weight or 1.0 to 30% by weight (p. 17, l. 11-12), which means that the content of Fujihashi’s water dispersible epoxy resin in Fujihashi’s dispersion would have affected an extent of water dispersibility of Fujihashi’s water dispersible epoxy resin in Fujihashi’s water, which means that optimizing an extent of water dispersibility of Fujihashi’s water dispersible epoxy resin in Fujihashi’s water.
Regarding claim 10, Fujihashi teaches that the water-dispersible resin is optionally water dispersible epoxy resin (p. 3, l. 9-13; p. 16, l. 1, 7-8), wherein the water dispersible epoxy resin is dispersed in water, is used in the form of a dispersion (p. 17, l. 7-11), and is glycerin polyglycidyl ether, diglycerin polyglycidyl ether, or sorbitol polyglycidyl ether (p. 16, l. 21).
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Fujihashi’s water dispersible epoxy resin that is dispersed in water in the form of a dispersion and that is glycerin polyglycidyl ether, diglycerin polyglycidyl ether, or sorbitol polyglycidyl ether as Fujihashi’s water-dispersible resin. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for proving a suitable species of Fujihashi’s water-dispersible resin for Fujihashi’s resin composition because Fujihashi teaches that the water-dispersible resin is optionally water dispersible epoxy resin (p. 3, l. 9-13; p. 16, l. 1, 7-8), that the water dispersible epoxy resin is dispersed in water, is used in the form of a dispersion (p. 17, l. 7-11), and is glycerin polyglycidyl ether, diglycerin polyglycidyl ether, or sorbitol polyglycidyl ether (p. 16, l. 21).
The Office recognizes that all of the claimed physical properties are not positively taught by Fujihashi, namely wherein the epoxy is water-soluble. However, Fujihashi renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy as recited in claim 5. Furthermore, the instant application recites that in some examples of the 3D printing kit or composition and/or of the multi- fluid kit, the epoxy is water-soluble [0053], that in some examples, the epoxy has a high enough solubility in water and/or in the co-solvent that the epoxy may be fully dissolved in the epoxy agent [0053], that in other examples, the epoxy may have a high enough solubility in water and/or in the co-solvent that the epoxy may be partially dissolved and partially dispersed in the epoxy agent [0053], and that in another example, the epoxy is selected from glycerol polyglycidyl ether, diglycerol polyglycidyl ether, sorbitol polyglycidyl ether [0054]. Therefore, the claimed physical properties would naturally arise from the epoxy that is rendered obvious by Fujihashi. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 11, Fujihashi teaches that the water-dispersible resin is optionally water dispersible epoxy resin (p. 3, l. 9-13; p. 16, l. 1, 7-8), wherein the water dispersible epoxy resin is dispersed in water, is used in the form of a dispersion (p. 17, l. 7-11), and is glycerin polyglycidyl ether, diglycerin polyglycidyl ether, poly glycerin polyglycidyl ether, sorbitol polyglycidyl ether, or polyethylene glycol diglycidyl ether (p. 16, l. 21-24), which optionally reads on wherein the epoxy is selected from glycerol polyglycidyl ether, diglycerol polyglycidyl ether, polyglycerol polyglycidyl ether, sorbitiol polyglycidyl ether, and polyethylene glycol diglycidyl ether as claimed.
Fujihashi does not teach a specific embodiment wherein the epoxy is selected from the claimed group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Fujihashi’s water dispersible epoxy resin that is dispersed in water in the form of a dispersion and that is glycerin polyglycidyl ether, diglycerin polyglycidyl ether, poly glycerin polyglycidyl ether, sorbitol polyglycidyl ether, or polyethylene glycol diglycidyl ether as Fujihashi’s water-dispersible resin, which would read on wherein the epoxy is selected from glycerol polyglycidyl ether, diglycerol polyglycidyl ether, polyglycerol polyglycidyl ether, sorbitiol polyglycidyl ether, and polyethylene glycol diglycidyl ether as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for proving a suitable species of Fujihashi’s water-dispersible resin for Fujihashi’s resin composition because Fujihashi teaches that the water-dispersible resin is optionally water dispersible epoxy resin (p. 3, l. 9-13; p. 16, l. 1, 7-8), that the water dispersible epoxy resin is dispersed in water, is used in the form of a dispersion (p. 17, l. 7-11), and is glycerin polyglycidyl ether, diglycerin polyglycidyl ether, poly glycerin polyglycidyl ether, sorbitol polyglycidyl ether, or polyethylene glycol diglycidyl ether (p. 16, l. 21-24).
Regarding claim 16, Fujihashi teaches that the modified thermoplastic resin is optionally water-soluble polyamide resin (p. 56, l. 35-36) that is a copolymerized polyamide having an amino group at the terminal and having a molecular weight of 150 to 1500 (p. 57, l. 16-19), wherein the modified thermoplastic resin is optionally in a form of powder (p. 58, l. 6-8), wherein the average particle size of the obtained powdery dry resin composition becomes 50 μm or less (p. 77, l. 30-32), which optionally reads on wherein the polyamide powder includes polyamide particles having an average particle size is 50 μm or less as claimed.
Fujihashi does not teach a specific embodiment wherein the polyamide powder includes polyamide particles having an average particle size of from about 2 μm to about 200 μm. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Fujihashi’s water-soluble polyamide resin that is a copolymerized polyamide having an amino group at the terminal and having a molecular weight of 150 to 1500 and that is in a form of powder having an average particle size of 50 μm or less as Fujihashi’s modified thermoplastic resin, which would read on wherein the polyamide powder includes polyamide particles having an average particle size is 50 μm or less, which read on the claimed average particle size. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a suitable species of Fujihashi’s modified thermoplastic resin for Fujihashi’s resin composition because Fujihashi teaches that among the modified thermoplastic resin, a preferred example thereof includes water-soluble polyamide resin (p. 56, l. 35-36), that among these water-soluble polyamides, there is a copolymerized polyamide having an amino group at the terminal and having a molecular weight of 150 to 1500 (p. 57, l. 16-19), that the modified thermoplastic resin is optionally in a form of powder (p. 58, l. 6-8), and that the average particle size of the obtained powdery dry resin composition becomes 50 μm or less (p. 77, l. 30-32).
Regarding claim 17, Fujihashi teaches that the resin composition optionally further comprises a glass bead (p. 72, l. 31-35, 40), that the resin composition comprises the resin component (p. 2, l. 35), that the resin component is a combination of a water dispersible resin and a modified thermoplastic resin (p. 5, l. 12-17), that the modified thermoplastic resin is optionally water-soluble polyamide resin (p. 56, l. 35-36) that is a copolymerized polyamide having an amino group at the terminal and having a molecular weight of 150 to 1500 (p. 57, l. 16-19), and that the modified thermoplastic resin is optionally in a form of powder (p. 58, l. 6-8), which optionally reads on wherein the build material composition further includes glass dry blended with the polyamide powder as claimed.
Fujihashi does not teach a specific embodiment wherein the build material composition further includes glass dry blended with or encapsulated by the polyamide powder. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Fujihashi’s glass bead to modify Fujihashi’s modified thermoplastic resin, which would read on wherein the build material composition further includes glass dry blended with the polyamide powder as claimed. One of ordinary skill in the art would have been motivated to do so because Fujihashi teaches that the resin composition optionally further comprises a glass bead (p. 72, l. 31-35, 40), that the resin composition comprises the resin component (p. 2, l. 35), and that the resin component is a combination of a water dispersible resin and a modified thermoplastic resin (p. 5, l. 12-17), which means that Fujihashi’s glass bead would have been beneficial for providing reinforcement to Fujihashi’s modified thermoplastic resin, which would have been beneficial for modifying mechanical properties of Fujihashi’s modified thermoplastic resin.
Regarding claim 18, as explained above for claim 5, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Fujihashi’s water-soluble polyamide resin that is a copolymerized polyamide having an amino group at the terminal and having a molecular weight of 150 to 1500 and that is in a form of powder as Fujihashi’s modified thermoplastic resin, which renders obvious wherein the build material composition consists of the polyamide powder having the amino functional group as claimed.
Regarding claim 19, as explained above for claim 5, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Fujihashi’s water-soluble polyamide resin that is a copolymerized polyamide having an amino group at the terminal and having a molecular weight of 150 to 1500 and that is in a form of powder as Fujihashi’s modified thermoplastic resin, which renders obvious wherein the build material composition is a dry component of the 3D printing kit as claimed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujihashi et al. (WO 2018/012643 A1, machine translation in English used for citation) as applied to claim 5, and further in view of Breton et al. (US 2016/0244628 A1).
Regarding claim 6, Fujihashi renders obvious the 3D printing kit as defined in claim 5 as explained above.
Fujihashi does not teach that the 3D printing kit further comprises a fusing agent to be applied to the at least the portion of the build material composition during the 3D printing, the fusing agent including an energy absorber. However, Breton teaches a pigment that is carbon black that is a colorant [0055] that is present in a color three-dimensional (3D) printing system further comprising a curable wax [0004] that includes curable groups that are optionally epoxide [0021], and optionally a gallant additive [0017, 0018, 0020] that is a polyamide component [0026]. The specification of the instant application recites that an energy absorber, such as carbon black, may be present in a water-based formulation [0009], that the amine agent may include, as the energy absorber, carbon black [0089], and that the fusing agent may be a printing liquid formulation including carbon black as the energy absorber [0093]. Therefore, Breton’s pigment that is carbon black reads on a fusing agent including an energy absorber. Fujihashi and Breton are analogous art because both references are in the same field of endeavor of a three-dimensional (3D) printing kit comprising optionally a polyamide and an epoxy agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Breton’s pigment that is carbon black to modify Fujihashi’s water dispersible resin and/or Fujihashi’s modified thermoplastic resin, which would read on the 3D printing kit as defined in claim 5, further comprising a fusing agent to be applied to the at least the portion of the build material composition during 3D printing, the fusing agent including an energy absorber as claimed. One of ordinary skill in the art would have been motivated to do so because Breton teaches that the pigment that is carbon black is beneficial for being a colorant [0055] that is beneficial for being useful in a color three-dimensional (3D) printing system [0004], which would have been desirable for Fujihashi’s water dispersible resin and/or Fujihashi’s modified thermoplastic resin because Fujihashi teaches that the resin composition comprises the resin component (p. 2, l. 35), that the resin component is a combination of the water dispersible resin and the modified thermoplastic resin (p. 5, l. 12-17), that the resin composition optionally further comprises a pigment or a coloring agent (p. 72, l. 31-35, 41), that the resin composition comprises resin for 3D printer (p. 53, l. 23-24), and that the raw material resin for the 3D printer is optionally epoxy resin (p. 53, l. 28), wherein the resins overlap the resin component (p. 53, l. 32-33).

Response to Arguments
Applicant’s arguments, see p. 6, filed 09/22/2022, with respect to the objection to claims 5-11 have been fully considered and are persuasive.  The objection to claims 5-11 has been withdrawn. 
Applicant’s arguments, see p. 7-9, filed 09/22/2022, with respect to the rejection of claim(s) 5 and 7-9 under 35 U.S.C. 103 as being unpatentable over Kramer et al. (US 2005/0014005 A1, cited in IDS) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 9-10, filed 09/22/2022, with respect to the rejection of claim(s) 6 under 35 U.S.C. 103 as being unpatentable over Kramer et al. (US 2005/0014005 A1, cited in IDS) as applied to claim 5, and further in view of Breton et al. (US 2016/0244628 A1) have been considered and are responded to by the new grounds of rejection in this Office action.
Applicant’s arguments, see p. 10, filed 09/22/2022, with respect to new claims 16-19 have been considered and are responded to by the new grounds of rejection in this Office action.
Applicant’s arguments, see p. 10, filed 09/22/2022, with respect to new claims 10-11 under 35 U.S.C. 103 as being unpatentable over Kramer et al. (US 2005/0014005 A1, cited in IDS) as applied to claim 5, and further in view of von Blanckenhagen et al. (EP 3311994 A1, US 2019/0240938 A1 is English language equivalent and is used for citation) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767